Exhibit 10.2

CHANGE OF CONTROL AGREEMENT

THIS AGREEMENT (“Agreement”), by and between TOTAL SYSTEM SERVICES, INC., a
Georgia corporation (the “Company”) and      (the “Employee”) is entered into as
of the      day of      ,      (the “Effective Date”);

WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company;

WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Employee by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Employee’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Employee with appropriate compensation and benefits arrangements upon a Change
of Control which are competitive with those of other corporations; and

WHEREAS, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Certain Definitions. (a) The “Change of Control Date” shall mean the first
date during the Change of Control Period (as defined in Section 1(b)) on which a
Change of Control (as defined in Section 2) occurs. Anything in this Agreement
to the contrary notwithstanding, if a Change of Control occurs and if the
Employee’s employment with the Company is terminated prior to the date on which
the Change of Control occurs, and if it is reasonably demonstrated by Employee
that such termination of employment (i) was at the request of a third party who
has taken steps reasonably calculated to effect a Change of Control or
(ii) otherwise arose in connection with or in anticipation of a Change of
Control, then for all purposes of this Agreement the “Change of Control Date”
shall mean the date immediately prior to the date of such termination of
employment.

(b) The “Change of Control Period” shall mean the period commencing on the
Effective Date and ending on the day after the date of Employee’s termination of
employment from the Company or, if earlier, the date which is two years after
the Change of Control Date.

(c) “Cause” shall mean:

(1) the willful and continued failure of the Employee to perform substantially
the Employee’s duties with the Company or one of its affiliates after a written
demand for substantial performance is delivered to the Employee by the Executive
Committee of the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Executive Committee of the Board
or Chief Executive Officer believes that the Employee has not



1

substantially performed the Employee’s duties, after which Employee shall have a
reasonable amount of time to remedy such failure to substantially perform his or
her duties; or

(2) the willful engaging by the Employee in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.

For purposes of this provision, no act, or failure to act, on the part of the
Employee shall be considered “willful” unless it is done, or omitted to be done,
by the Employee in bad faith or without reasonable belief that the Employee’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board, or the Executive Committee of the Board, or upon the instructions of the
Chief Executive Officer, or an Executive Vice President (or higher ranking
officer), of the Company, or based upon the advice of counsel for the Company,
shall be conclusively presumed to be done, or omitted to be done, by the
Employee in good faith and in the best interests of the Company. The cessation
of employment of the Employee shall not be deemed to be for Cause unless and
until there shall have been delivered to the Employee a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters (3/4) of
the entire membership of the Executive Committee of the Board at a meeting of
the Executive Committee of the Board called and held for such purpose (after
reasonable notice is provided to the Employee and the Employee is given an
opportunity, together with counsel, to be heard before the Executive Committee
of the Board), finding that, in the good faith opinion of the Executive
Committee of the Board, the Employee is guilty of the conduct described in
subparagraph (1) or (2) above, and specifying the particulars thereof in detail.

(d) “Good Reason” shall mean:

(1) a material adverse reduction in the Employee’s position duties or
responsibilities excluding for this purpose: (i) a change in the position or
level of officer to whom the Employee reports, (ii) a change that is part of a
policy, program or arrangement applicable to peer executives (including peer
executives of any successor to the Company), or (iii) an isolated, insubstantial
and inadvertent action not taken in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Employee;

(2) the Company’s requiring the Employee to be based at any office or location
more than 35 miles from the location where Employee was employed on the Change
of Control Date or the date which is 120 days prior to the Change of Control
Date (if such earlier date is selected by Employee);

(3) a material reduction in Employee’s annual base salary, target annual bonus
opportunity (including, without limitation, the use of bonus goals that are not
reasonable and consistent with the bonus goals established for the preceding
year), or participation in employee benefit plans, as such salary, bonus and
plans were in effect on either the Change of Control Date or the date which is
120 days prior to the Change of Control Date (if such earlier date is selected
by Employee) unless such reduction is part of a policy, program or arrangement
applicable to peer executives (including peer executives to any successor to
Company) ; or


2

(4) any failure by the Company to comply with and satisfy Section 8(c) of this
Agreement.

For purposes of this Section 1(d), any good faith determination of “Good Reason”
made by the Employee shall be conclusive.

(e) “Disability” shall be defined the same as such term is defined in either, at
the selection of the Employee, (a) the group long-term disability insurance plan
sponsored or maintained by Company on the Change of Control Date in which
Employee participates or (b) any individual long-term disability insurance
arrangement in effect on the Change of Control Date, the premiums of which are
paid by Company for the benefit of Employee.

2. Change of Control. For the purposes of this Agreement, a “Change of Control”
shall mean:

(a) the acquisition by any “person” (“Person”), as such term is used in Section
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company or a subsidiary or any Company employee
benefit plan (including its trustee) or an “Exempt Person” as defined below), of
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 20% or more of
the total number of shares of the Company’s then outstanding securities;

(b) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least two-thirds (2/3) of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds (2/3) of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(c) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets or stock of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the total number of shares of the
Company’s outstanding securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than sixty percent (60%) of,
respectively, the total number of shares of the then outstanding securities of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the total number
of shares of the Company’s outstanding securities, (ii) no Person (excluding any
corporation resulting from such Business Combination, or any employee benefit
plan (including its trustee) of the Company or such corporation resulting from
such Business Combination, or an “Exempt Person” as defined below) beneficially
owns, directly or indirectly, 20%


3

or more of, respectively, the total number of shares of the then outstanding
securities of the corporation resulting from such Business Combination except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least two-thirds (2/3) of the members of the board of directors of the
Corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

(d) the occurrence of a “Triggering Event” as such term is defined in the Rights
Agreement dated April 20, 1989, by and between the Company and Trust Company
Bank (“Rights Agreement”), the provisions of which, as such provisions and
Rights Agreement may be amended from time to time, are incorporated herein by
this reference, but only so long as the Rights Agreement is in effect.

For purposes of this Section 2, an “Exempt Person” shall mean (1) any
shareholder who (i) is a descendent of D. Abbott Turner (the “Turner Family”),
(ii) any shareholder who is affiliated or associated, as defined in the Rights
Agreement, with the Turner Family, or (iii) any person who would otherwise
become a “beneficial owner” of 20% of the total number of shares of the
Company’s then outstanding securities as a result of the receipt of the
Company’s securities or a beneficial interest in the Company’s securities from
one or more members of the Turner Family by way of gift, devise, descent or
distribution (but not by way of sale) unless any such person, together with his
or her affiliates and associates, becomes the “beneficial owner” of more than
30% of the total number of shares of the Company’s then outstanding securities;
and (2) any person who is not otherwise an Exempt Person and who as of April 20,
1989 was the beneficial owner of 10% or more of the total number of shares of
the Company’s then outstanding securities unless and until such person shall
become the beneficial owner of any additional outstanding Company securities.

For purposes of this Section 2, a “Change of Control” shall not result from any
transaction precipitated by the Company’s insolvency, appointment of a
conservator, or determination by a regulatory agency that the Company is
insolvent, nor from any transaction initiated by the Company in regard to
converting from a publicly traded company to a privately held company.

For purposes of Sections 2(a), 2(b) and 2(c) of this Agreement only, "Company"
shall be defined as Synovus Financial Corp. or Total System Services, Inc. For
purposes of Section 2(d) of this Agreement only, "Company" shall be defined as
Synovus Financial Corp. Notwithstanding anything in this Agreement to the
contrary, a "Change of Control" of Total System Services, Inc. shall not result
from (1) a spin-off of Total System Services, Inc. stock to Synovus Financial
Corp. shareholders or (2) any transaction (including, without limitation, any
transaction described in Sections 2(a), 2(b) and 2(c) of this Agreement) if
Synovus Financial Corp. continues to own more than 50% of the total number of
shares of Total System Services, Inc.'s outstanding securities.

3. Obligations of Company Upon Termination. In the event Employee’s employment
by Company is terminated before the two-year anniversary date of the Change of
Control Date either (i) by the Company for any reason other than Cause or
Employee’s death or Disability, or (ii) by Employee for Good Reason, then

(a) The Company shall pay to Employee in a lump sum in cash within 30 days after
the date of termination the aggregate of the following amounts:

(1) three times the sum of: (a) Employee’s annual base salary as in effect
immediately prior to Employee’s termination; plus (b) the product of
(i) Employee’s annual base salary as in effect immediately prior to Employee’s
termination of employment multiplied by (ii) a percentage equal to the average
percentage of Employee’s annual bonus earned with respect to the three calendar
years ended prior to Employee’s termination, measured as a percentage of
Employee’s annual base salary for the year the bonus was earned; and


4

(2) the product of (a) a fraction, the numerator of which is the greater of
(i) six, or (ii) number of full months Employee worked in the calendar year of
Employee’s termination (e.g., an October 1 termination date results in a
numerator of 9) and the denominator of which is 12; multiplied by (b) the target
annual bonus for which Employee was eligible immediately prior to Employee’s
termination         .

For purposes of this Agreement, “annual base salary” means Employee’s annual
rate of pay excluding all other elements of compensation such as, without
limitation, bonuses, perquisites, restricted stock awards, stock options, and
retirement and welfare benefits.

(b) For three years after Employee’s termination of employment, the Company
shall continue to provide medical and welfare benefits (including, without
limitation, medical, prescription, dental, disability (both individual and group
arrangements), life (both individual and group arrangements), and accidental
death and dismemberment plans and programs) to Employee and Employee’s
dependents at the level of coverage elected by Employee during the open
enrollment period immediately preceding Employee’s termination of employment
date under benefit plans that are generally equivalent to those provided
generally at any time after the Effective Date to other peer employees of the
Company and its affiliated companies (excluding individual disability and
individual life insurance arrangements, which must continue to be provided
regardless of whether provided to peer employees); provided, however, that if
Employee becomes reemployed with another employer (specifically excluding
self-employment) and is eligible to receive medical or other welfare benefits
under another employer provided plan, Company shall terminate all medical and
other welfare benefits being provided hereunder; and provided further, however,
that, at the election of Employee, or at the election of Company if Employee is
not eligible to participate under the terms of such medical and welfare benefit
plans (including COBRA continuation coverage for which Executive is eligible),
Company shall pay Employee an agreed upon lump sum amount in cash in lieu of the
benefits described in this Section 3(b), not to exceed 25% of the lump sum
amount payable to Employee pursuant to Section 3(a) of this Agreement.

(c) The Company shall not be obligated under this Agreement to provide
outplacement assistance or any other benefits and perquisites not covered above,
such as a Company-provided automobile, country club and dining club dues, health
club dues, retirement benefits, etc.

4. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Employee’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Employee may qualify, nor, subject to Section 9(f), shall anything
herein limit or otherwise affect such rights as the Employee may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts which are vested benefits or which the Employee is otherwise entitled to
receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the date of termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

5. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have


5

against the Employee or others. In no event shall the Employee be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Employee under any of the provisions of this Agreement
and, except as otherwise provided in this Agreement, such amounts shall not be
reduced whether or not the Employee obtains other employment. The Company agrees
to pay as incurred, to the full extent permitted by law, all legal fees and
expenses which the Employee may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Employee or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Employee about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”).

6. Certain Additional Payments by the Company. (a) Anything in this Agreement to
the contrary notwithstanding and except as set forth below, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this Section
(6) (a “Payment”)) would be subject to the excise tax imposed by Section 4999 of
the Code or any interest or penalties are incurred by the Employee with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Employee shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Employee of all taxes on
the Gross-Up Payment including, without limitation, any income taxes, employment
taxes, excise taxes, and interest and penalties imposed upon the Gross-Up
Payment, the Employee retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments. Notwithstanding the foregoing provisions
of this Section 6, if it shall be determined that the Employee is entitled to a
Gross-Up Payment, but that the Payments do not exceed 110% of the greatest
amount (the “Reduced Amount”) that could be paid to the Employee such that the
receipt of Payments would not give rise to any Excise Tax, then no Gross-Up
Payment shall be made to the Employee and the remaining provisions of this
Section 6 shall not apply.

(b) Subject to the provisions of Section 6(c), all determinations required to be
made under this Section 6, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by KPMG Peat Marwick
or such other nationally recognized certified public accounting firm as may be
designated by the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Employee within 15 business
days of the receipt of notice from the Employee that there has been a Payment,
or such earlier time as is requested by the Company. All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this Section 6, shall be paid by the Company to the
Employee within five days of the receipt of the Accounting Firm’s determination.
Any determination by the Accounting Firm shall be binding upon the Company and
the Employee. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 6(c) and the Employee thereafter is
required


6

to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Employee.

(c) The Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after the Employee is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. The Employee shall not
pay such claim prior to the expiration of the 30-day period following the date
on which it gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Employee in writing prior to the expiration of such period
that it desires to contest such claim, the Employee shall:

(1) give the Company any information reasonably requested by the Company
relating to such claim,

(2) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(3) cooperate with the Company in good faith in order effectively to contest
such claim, and

(4) permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 6(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Employee to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and the Employee agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Employee to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Employee, on an interest-free basis and shall indemnify and hold
the Employee harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Employee with respect to which
such contested amount is claimed to be due is limited solely to such


7

contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Employee shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

(d) If, after the receipt by the Employee of an amount advanced by the Company
pursuant to Section 6(c), the Employee becomes entitled to receive any refund
with respect to such claim, the Employee shall (subject to the Company’s
complying with the requirements of Section 6(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Employee of an amount
advanced by the Company pursuant to Section 6(c), a determination is made that
the Employee shall not be entitled to any refund with respect to such claim and
the Company does not notify the Employee in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid

7. Confidential Information. The Employee shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Employee during the
Employee’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Employee or representatives of the Employee in violation of this Agreement).
After termination of the Employee’s employment with the Company, the Employee
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.

8. Successors. (a) This Agreement is personal to the Employee and without the
prior written consent of the Company shall not be assignable by the Employee
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Employee’s legal
representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

9. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.


8

This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid

If to the Employee:

To the Employee’s most recent home address as filed with the Company

If to the Company:

Total System Services, Inc.
P. O. Box 120
Columbus, GA 31902
Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) The Employee’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Employee or the Company may have hereunder, including, without limitation, the
right of the Employee to terminate employment for Good Reason pursuant to
Section 3 of this Agreement, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(f) The Employee and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Employee and the Company,
the employment of the Employee by the Company is “at will” and, subject to
Section 1(a) hereof, prior to the Change of Control Date, the Employee’s
employment may be terminated by either the Employee or the Company at any time
prior to the Change of Control Date, in which case the Employee and Company
shall have no further rights under this Agreement. In addition, in the event
Employee’s employment is terminated as a result of Employee’s death or
Disability, Employee shall have no further rights under this Agreement. From and
after the Effective Date this Agreement shall supersede any other agreement
between the parties with respect to the subject matter hereof.


9

(g) This Agreement cancels and supercedes any and all previous change of control
agreements between Employee and Company (including without limitation all
Company affiliates and subsidiaries).

(h) This Agreement is executed in two counterparts, each of which shall be
deemed an original and together shall constitute one and the same agreement,
with one counterpart being delivered to each party hereto.

IN WITNESS WHEREOF, the Employee has hereunto set the Employee’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all being done
in duplicate originals, with one original being delivered to each party hereto,
all as of the day and year first above written.

                                                               
"Employee"

TOTAL SYSTEM SERVICES, INC.

By:                                                  

Title:                                                  





--------------------------------------------------------------------------------


